Name: COMMISSION REGULATION (EC) No 1019/95 of 5 May 1995 amending Regulations (EC) No 953/94, (EC) No 1077/94, (EC) No 1078/94, (EC) No 1080/94, (EC) No 2162/94 and (EC) No 2477/94 opening standing invitations to tender for the export of cereals held by the intervention agencies
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  trade policy
 Date Published: nan

 No L 103/ 18 | EN Official Journal of the European Communities 6. 5. 95 COMMISSION REGULATION (EC) No 1019/95 of 5 May 1995 amending Regulations (EC) No 953/94, (EC) No 1077/94, (EC) No 1078/94, (EC) No 1080/94, (EC) No 2162/94 and (EC) No 2477/94 opening standing invitations to tender for the export of cereals held by the intervention agencies HAS ADOPTED THIS REGULATION : Article 1 In Regulations (EC) No 953/94, (EC) No 1077/94, (EC) No 1078/94, (EC) No 1080/94, (EC) No 2162/94 and (EC) No 2477/94 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2) and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas the last partial invitation to tender pursuant to Commission Regulations (EC) No 953/94 0, (EC) No 1077/94 (6), (EC) No 21 62/94 Q, (EC) No 2477/94 (8), as last amended by Regulation (EC) No 490/95 (9), (EC) No 1078/94 (10), as last amended by Regulation (EC) No 662/95 (") and (EC) No 1080/94 (12), as last amended by Regulation (EC) No 812/95 (13), should be postponed ; Whereas provision should be made for a shorter period of validity for licences issued after the entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 1 . Article 3 is replaced by the following : 'Article 3 1 . The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 2131 /93, until 30 June 1995. 2. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export licences pursuant to Article 44 to Commission Regulation (EEC) No 3719/88 Q.' 2. Article 4 (3) is replaced by the following : '3 . The last partial invitation to tender shall expire on 22 June 1995 at 9 a.m. (Brussels time)'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 349, 31 . 12. 1994, p. 105 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . V) OJ No L 108 , 29. 4. 1994, p. 4. (6) OJ No L 120, 11 . 5. 1994, p . 9 . o OJ No L 230 , 3. 9 . 1994, p . 3 . (8) OJ No L 264, 14. 10 . 1994, p. 11 . 0 OJ No L 49, 4. 3 . 1995, p. 48 . (,0) OJ No L 120, 11 . 5. 1994, p. 12. ( ») OJ No L 69, 29 . 3 . 1995, p. 31 . (,2) OJ No L 120, 11 . 5. 1994, p. 18 . H OJ No L 82, 12. 4. 1995, p. 7.